Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 1 of 13




PLAINTIFFS’ EXHIBIT B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 2 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 3 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 4 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 5 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 6 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 7 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 8 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 9 of 13




                       Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 10 of 13




                        Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 11 of 13




                        Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 12 of 13




                        Plaintiffs' Exhibit B
Case 2:17-cv-02592-GJP Document 62-2 Filed 02/08/19 Page 13 of 13




                        Plaintiffs' Exhibit B
